IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               November 5, 2008
                               No. 08-50285
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee
v.

JOSE OJEDA-ESCOBAR

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:07-CR-225-ALL


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jose Ojeda-Escobar
raises arguments that are foreclosed by United States v. Lopez-Ortiz, 313 F.3d
225, 229-31 (5th Cir. 2002), which held that an immigration judge’s failure to
inform an alien of his eligibility for discretionary waiver of removal at his
removal proceeding did not render the proceeding fundamentally unfair. See
Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5 (5th Cir. 2007). The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.